Title: Thomas Jefferson to Henry Voigt, 14 September 1810
From: Jefferson, Thomas
To: Voigt, Henry


          
            Monticello Sep. 14. 10.
          
           I have too often troubled you, my good old friend, with the selection of watches for myself and those immediately of my family, and had hoped I should not again have occasion to lay your skill under contribution.  but a nephew of mine, mr Carr, for whom I have great regard, desiring to get a good watch from Philadelphia has requested me to interest you in the selection of it.  this favor I have therefore to ask of you. the bearer of this letter, mr Leitch will recieve it & pay for it. he is a respectable merchant in our neighboring town of Charlottesville, and has mr Carr’s instructions as to the kind of watch & price. I think mr Carr mentioned to me a gol plain gold watch of 80. or 100.D. price; but mr Leitch is more particularly instructed as to that. wishing you a healthy & happy old age, I tender you the assurances of my great friendship & respect.
          
            Th:
            Jefferson
        